FILED
                            NOT FOR PUBLICATION                             AUG 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHARLES H. HILL,                                 No. 13-16891

              Plaintiff - Appellant,             D.C. No. 3:13-cv-00382-LRH-
                                                 WGC
  v.

DEBRA A. BOOKOUT,                                MEMORANDUM*

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted August 13, 2014**

Before:       SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Nevada state prisoner Charles H. Hill appeals pro se from the district court’s

judgment dismissing his action under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), against an assistant federal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
public defender for alleged ineffective assistance of counsel during his federal

habeas proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28

U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We may affirm on any ground

supported by the record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008), and we affirm.

      Dismissal of Hill’s action was proper because a federal public defender does

not act under color of federal law when performing the traditional role of a lawyer

representing an indigent criminal defendant. See Bivens, 403 U.S. at 389 (for a

Bivens action, plaintiff must plead and prove that a federal officer acted under

color of federal law during the alleged deprivation of a constitutional or federally

protected right); Cox v. Hellerstein, 685 F.2d 1098, 1099 (9th Cir. 1982) (public

defender does not act under color of federal law in performing the identical

functions as a lawyer to an indigent defendant in a federal criminal proceeding).

      Hill’s remaining contentions are foreclosed by our conclusion that defendant

did not act under color of federal law.

      Hill’s application for leave to proceed in forma pauperis, filed on May 15,

2014, is denied as moot because the district court previously granted him leave to


                                          2                                    13-16891
proceed in forma pauperis, and his in forma pauperis status continues in this court.

      Hill’s request for “Amended FRAP Rules Book July 2014” and “docket

entries on all cases,” filed on July 13, 2014, and his motion to Expand the Record,

filed on August 11, 2014, are denied.

      AFFIRMED.




                                          3                                   13-16891